Case: 16-10543    Date Filed: 03/17/2017   Page: 1 of 7


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10543
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:15-cr-20724-KMM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,
                                      versus

LAZARO ABUIN-SANCHEZ,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (March 17, 2017)

Before TJOFLAT, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Lazaro Abuin-Sanchez appeals his 188-month sentence, which was imposed

after he pleaded guilty to one count of bank robbery, under 18 U.S.C. § 2113(a).
               Case: 16-10543     Date Filed: 03/17/2017    Page: 2 of 7


On appeal, Abuin-Sanchez argues that the court erred in sentencing him as a career

offender under the Sentencing Guidelines. He also argues that his sentence is

substantively unreasonable. We consider each of his arguments below. After

careful review, we affirm.

                                           I.

      We review de novo a district court’s determination of whether a defendant

qualifies as a career offender. United States v. Whitson, 597 F.3d 1218, 1220 (11th

Cir. 2010) (per curiam). Also, “[w]e review sentencing arguments raised for the

first time on appeal for plain error.” United States v. Bonilla, 579 F.3d 1233, 1238

(11th Cir. 2009). Unless “the explicit language of a statute or rule . . . resolve[s] an

issue, there can be no plain error where there is no precedent from the Supreme

Court or this Court directly resolving it.” United States v. Lejarde-Rada, 319 F.3d
1288, 1291 (11th Cir. 2003) (per curiam). Finally, the prior precedent rule binds

us to our prior decisions unless and until they are overruled by the Supreme Court

or this court en banc. United States v. Brown, 342 F.3d 1245, 1246 (11th Cir.

2003).

      Abuin-Sanchez asserts that the district court violated the Supreme Court’s

ruling in Johnson v. United States, 135 S. Ct. 2551 (2015), when it applied the

career offender enhancement in calculating his guideline range. He supports this

proposition by first arguing that his instant federal robbery conviction does not


                                           2
               Case: 16-10543     Date Filed: 03/17/2017    Page: 3 of 7


qualify as a crime of violence under U.S.S.G. § 4B1.2(a) because (1) it does not

satisfy the criteria of the elements clause and (2) the only other clause it could

satisfy is the residual clause, which is unconstitutional. Second, Abuin-Sanchez

argues that his 2004 and 2010 strong-arm robbery convictions, under Fla. Stat.

§ 812.13(1), fail to qualify as predicate convictions for the purposes of the

enhancement.

      Abuin-Sanchez’s arguments are unavailing. The court did not err in

applying the career offender enhancement according to U.S.S.G § 4B1.1. Under

the guidelines, a defendant’s offense level may be increased if he is a deemed to be

a career offender. See U.S.S.G. § 4B1.1. A defendant is a career offender if:

      (1) the defendant was at least eighteen years old at the time the
      defendant committed the instant offense of conviction; (2) the instant
      offense of conviction is a felony that is either a crime of violence or a
      controlled substance offense; and (3) the defendant has at least two
      prior felony convictions of either a crime of violence or a controlled
      substance offense.

Id. § 4B1.1(a). A crime of violence is an offense:

      under federal or state law, punishable by imprisonment for a term
      exceeding one year, that—
            (1) has as an element the use, attempted use, or threatened use
            of physical force against the person of another, or
            (2) is murder, voluntary manslaughter, kidnapping, aggravated
            assault, a forcible sex offense, robbery, arson, extortion, or the
            use or unlawful possession of a firearm . . . .

Id. § 4B1.2(a).



                                           3
              Case: 16-10543      Date Filed: 03/17/2017   Page: 4 of 7


      Under Florida law, a “robbery” refers to “the taking of money or other

property . . . from the person or custody of another, with intent to either

permanently or temporarily deprive the person or the owner of the money or other

property, when in the course of the taking there is the use of force, violence,

assault, or putting in fear.” Fla. Stat. § 812.13(1). We have held that Florida

robbery under Fla. Stat. § 812.13 was the equivalent of the generic form of robbery

and therefore it constituted a crime of violence. See United States v. Lockley, 632
F.3d 1238, 1242 (11th Cir. 2011).

      As an initial matter, Abuin-Sanchez failed to preserve for appeal his

objection to the instant federal robbery conviction being designated as a crime of

violence, because the objection was not raised in “such clear and simple language

that the trial court may not misunderstand it.” United States v. Massey, 443 F.3d
814, 819 (11th Cir. 2006). In the district court, Abuin-Sanchez raised a general

claim that he should not have been sentenced as a career offender. But general

objections are insufficient. See United States v. Dennis, 786 F.2d 1029, 1042 (11th

Cir. 1986). Because Abuin-Sanchez failed to preserve his objection for appeal, we

are limited to plain error review. See Bonilla, 579 F.3d at 1238. And under plain

error review, Abuin-Sanchez cannot prevail because there is no binding authority

from this Court or the Supreme Court that states that a robbery conviction under 18

U.S.C. § 2113(a) is not a crime of violence. See Lejarde-Rada, 319 F.3d at 1291.


                                           4
              Case: 16-10543     Date Filed: 03/17/2017    Page: 5 of 7


      As to Abuin-Sanchez’s 2004 and 2010 strong-arm robbery convictions under

Fla. Stat. § 812.13(1), the district court properly concluded, consistent with

Lockley, that those prior convictions were valid predicate offenses for purposes of

the career offender enhancement. See 632 F.3d at 1242–45. The court was bound

by that precedent and correctly applied the career offender enhancement. See

Brown, 342 F.3d at 1246.

                                          II.

      Abuin-Sanchez also argues that his high end of the guideline range sentence

is substantively unreasonable. Specifically, he asserts that his sentence is greater

than necessary to comply with the purposes of sentencing.

      We review the substantive reasonableness of a sentence for abuse of

discretion, considering the totality of the circumstances. Gall v. United States,

552 U.S. 38, 51 (2007). “The party challenging the sentence bears the burden to

show it is unreasonable in light of the record and the [18 U.S.C.] § 3553(a)

factors.” United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      A district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in § 3553(a)(2), including the need

to “reflect the seriousness of the offense,” “promote respect for the law,” “provide

just punishment for the offense,” deter criminal conduct, and “protect the public”

from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a). In imposing


                                          5
              Case: 16-10543     Date Filed: 03/17/2017    Page: 6 of 7


its sentence, the district court must also consider “the nature and circumstances of

the offense,” “the history and characteristics of the defendant,” “the kinds of

sentences available,” and the applicable guideline range. Id.

      A district court abuses its discretion only when the court “(1) fails to afford

consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc). While there is no presumption that “a

sentence within the guideline range is reasonable, we ordinarily expect [such a

sentence] to be reasonable.” United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008) (internal quotation marks omitted). Also, a sentence well below the

statutory maximum penalty is another indicator of reasonableness. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam).

      Abuin-Sanchez has not demonstrated that his sentence is substantively

unreasonable. The court properly weighed and considered the § 3553(a) factors,

such as Abuin-Sanchez’s criminal history, the need to impose a sentence that acts

as a deterrent and promotes respect for the law, the kinds of sentences available,

and the sentencing range. See 18 U.S.C. § 3553(a)(1)–(4). Furthermore, Abuin-

Sanchez’s 188-month sentence was not only within the guideline range but also

below the statutory maximum penalty of 240 months—two indicators of a


                                          6
              Case: 16-10543    Date Filed: 03/17/2017   Page: 7 of 7


reasonable sentence. See 18 U.S.C. § 2113(a); Hunt, 526 F.3d at 746; Gonzalez,
550 F.3d at 1324. The court did not improperly weigh the sentencing factors,

commit a clear error of judgment, or unjustly rely on one factor. Thus there is no

abuse of discretion. See Irey, 612 F.3d at 1189.

      AFFIRMED.




                                         7